ALLOWABILITY NOTICE
Response to Amendments
	Applicant’s amendment filed 1/20/21 has been entered.  Claims 1-5 and 7-8 are pending.  Claims 1-5  and 7-8 have been amended.  Claim 6 has been cancelled. 
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 1/20/2021, with respect to the amendments to claim 1 have been fully considered and are persuasive.  Applicant’s amendments have overcome each objection and rejection lodged in the previous office action.  As Applicant has amended claim 1 to include the indicated allowable subject matter of original claim 6, the application is in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric S. Hyman(Reg. No. 30139) on 3/3/21.
The application has been amended as follows: 
In Claim 1, lines 16-17, “each circumferential ends of said hook are offset” has been changed to –each circumferential end of said hook is offset--.
In Claim 1, lines 17-18, “each circumferential ends” has been changed to –each circumferential end--.
In Claim 2, lines 2-3, “hook, on the one hand, and the coating and/or body, on the other hand” has been changed to –hook and the coating and/or body”
Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
The reasons for allowance can be found in the Non-Final Office action, mailed 10/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745